Title: From George Washington to Thomas Wooster, 23 October 1780
From: Washington, George
To: Wooster, Thomas


                  
                     
                     Sir
                     Hd Qrs near Passaic Falls Octr 23d 1780
                  
                  I have just received your Letter of the 29th Ult. and have to
                     inform you; that at the same time I am greatly obliged by the favorable
                     sentiments of me, you are pleased to express and the tender of personal services
                     you make: I do not find myself at liberty to accept the Offer, in the way you
                     propose, without deviating from the line of conduct I have long since adopted.
                  After declining several proposals of the same kind, from Gentlemen
                     in nearly the same situation, it would be impossible to apologize to them for
                     giving a preference to a posterior application—Besides the reason is much more
                     forcible, at this period than it formerly has been, for appointing Gentlemen
                     from the line of the Army (if I should have occasion to augment my Family)—Because by the reduction of the Army in contemplation, many valuable Officers
                     now in service, will be totally unprovided for—Your candor & justice will
                     acknowledge the first attention ought to be paid to these.
                  I entreat you therefore to believe that there is nothing personal
                     in the objection; but on the contrary you may rest assured, the memory of Your
                     gallant Father; and your own reputation will always entitle you to every mark
                     of consideration and esteem from Sir Your Most Obedient Humble Servt
                  
                     G. Washington
                  
               